I concur with the majority in affirming the summary judgment for Gasbarros, but dissent as to the summary judgment for John P. and Rebecca Shultz.
R. C. 4507.33 provides, as pertinent, as follows:
"No person shall authorize or knowingly permit a motor vehicle owned by him or under his control to be driven by any person who has no legal right to do so * * *."
One of the prohibitions against a person's right to operate a motor vehicle is prescribed by R. C. 4519.44, as an all-purpose vehicle, or snowmobile, is a motor vehicle within the definition of R. C. 4501.01(B). R. C. 4519.44(B) prohibits a person less than 16 years of age from operating an all purpose vehicle on the land of another unless accompanied by another person 18 years of age or older who holds a valid operator's license
John P. and Rebecca Shultz, the parents of 14 year old J. Michael Shultz, knowingly permitted him to operate a motor vehicle under their control in a location where J. Michael Shultz had no legal right to operate the motor vehicle while unaccompanied by a licensed operator.
The restrictions contained in R C. 4519.44 are intended to make a person of tender years incompetent, as a matter of law, to operate an all purpose vehicle, except when properly supervised, in areas where others may be encountered. It recognizes the hazards inherent to the operation of such vehicles by an immature operator, regardless of how technically competent that operator may be. The accident alleged in this case is one that probably would not have occurred had a qualified person supervised the 14 year old operator, if it is proved, as alleged, that the *Page 41 
motorcycle was operated in such close proximity to plaintiff that her horse was spooked, causing her injury.
In my opinion, the majority misconstrues the holding of the Supreme Court in Mt. Nebo Baptist Church v. Cleveland CraftsCo. (1950), 154 Ohio St. 185, and its impact upon Wery v.Seff (1940), 136 Ohio St. 307. In Wery, the Supreme Court declared the law of Ohio to be as follows:
"2. The violation of an ordinance making it unlawful for the owner of a motor vehicle to permit a person under the age of sixteen years to operate such vehicle upon any thoroughfare of the municipality constitutes negligence as a matter of law." (Syllabus.)
In Wery, the parent of a 15-year-old boy was held to be negligent as a matter of law in permitting his immature youngster to operate a motor vehicle upon the highway in violation of an ordinance of the city of Akron, which is similar to R. C. 4507.33.
The majority apparently considers that paragraph two of the syllabus of the Wery case has been altered by the ClevelandCrafts Co. case. However, neither Cleveland Crafts, nor the case which it approves, Williamson v. Eclipse Motor Lines, Inc.
(1945), 145 Ohio St. 467, directly or indirectly, affects paragraph two of the syllabus of Wery. Both Cleveland Crafts andWilliamson involved the entrustment by the owner of an automobile to an adult who was legally competent to obtain a driver's license although, in each case, no driver's license had been obtained. In Williamson, it was held that in order to hold the entrusting owner responsible, it must be shown that the owner had knowledge of the driver's incompetence. That holding was reiterated in Cleveland Crafts.
The Ohio Supreme Court decided the case of Gulla v. Straus
(1950), 154 Ohio St. 193, on the same day the Cleveland Crafts
case was decided. Paragraph 5 of the syllabus of Gulla is pertinent herein:
"In an action against the owner of a motor vehicle for injury arising from its entrustment for operation, the burden is upon the plaintiff to establish that the motor vehicle was driven with the permission and authority of *Page 42 
the owners; that the entrustee was in fact an incompetent driver; and that the owner knew at the time of the entrustment that the entrustee had no driver's license, or that he was incompetent or unqualified to operate the vehicle, or had knowledge of such facts and circumstances as would imply knowledge on the part of the owner of such incompetency."
Within the body of the Gulla decision, Wery is cited with approval as support for the following statement:
"It is a well settled rule of law that the owner of a motor vehicle may be held liable for an injury to a third person resulting from the operation of the vehicle by an inexperienced or incompetent driver, upon the ground of negligence, if the owner knowingly, either through actual knowledge or through knowledge implied from known facts and circumstances, entrusts its operation to such a driver." (Page 198.)
Moreover, in Gulla, supra, at 199, the court pointed out that liability may be predicated upon the combined negligence of the owner and driver where a father permitted his 15 year old son to operate the owner's automobile in violation of a city ordinance, making it unlawful for the owner of a motor vehicle to permit a person under the age of 16 years to operate the vehicle on any public street, citing Wery as authority.
In this case, the evidence shows that the all purpose vehicle was driven with the permission and authority of the 14 year old operator's parents, the ones having control of the motorcycle; that the entrustee was an incompetent driver by virtue of the age limitations set forth in R. C. 4519.44; and that the entrustors knew, at the time of entrustment, that the entrustee was statutorily incompetent to operate the vehicle without supervision.
R. C. 4519.44 was designed to protect the public against damages caused by an immature operator of an all purpose vehicle in an area other than private property owned by or leased to the person operating the vehicle or his parents or guardian.
The summary judgment in favor of the parents of J. Michael Shultz should be reversed. *Page 43